In this case the plaintiff in error was convicted of manslaughter, for which offense he was informed against by the county solicitor of Dade county, following the death of a woman with whom he had maintained an improper alliance. The record shows the accused to have *Page 661 
been a depraved person whose manner of living and whose general conduct was a reproach to the community in which he lived and a disgrace to the profession to which he belonged, and it appears to us that the verdict of the jury was largely influenced by consideration of these facts.
It is well settled that a verdict of guilty should not be based upon guesswork or suspicion. A careful consideration of the record discloses that at most the evidence in this case may have constituted a basis for grave suspicion of the guilt of the accused, but we find that the evidence falls far short of being sufficient to establish the guilt of the accused beyond a reasonable doubt. We are convinced that if the accused had been a physician of good moral character and of proper habits of life a jury would not have returned a verdict of guilty against him upon the identical evidence touching his treatment of the deceased in her last illness. We do not find in the record substantial evidence of the guilt of the accused of the offense for which he was convicted and, therefore, the judgment must be reversed. It is so ordered.
Reversed.
WHITFIELD, P. J., AND TERRELL, J., concur.
STRUM AND BROWN, J. J., concur in the opinion and judgment.
ELLIS, C. J., not participating. *Page 662